 Case 6:21-cv-06003-RTD Document 10                       Filed 04/19/21 Page 1 of 1 PageID #: 57



                            IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF ARKANSAS
                                    HOT SPRINGS DIVISION

BART W. WOODARD                                                                             PLAINTIFF


v.                                      Civil No. 6:21-cv-06003


DOROTHY GRIFFIN                                                                           DEFENDANT


                                               ORDER
        Now before the Court is the Report and Recommendation filed January 20, 2021, by the Honorable

Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas. (ECF No. 6.)

Plaintiff proceeds in this section 42 U.S.C. §1983 action pro se and in forma pauperis. For purposes of

pre-service screening, Judge Bryant found that Plaintiff’s Complaint (ECF No. 1) should be dismissed with

prejudice.

        Plaintiff filed his objections to the Report and Recommendation on February 22, 2021. (ECF No.

9).   Upon consideration, Plaintiff’s objections are not directly responsive to the Report and

Recommendation and offer no error of law or fact from which the Court finds it necessary to depart from

the Report and Recommendation. Therefore, the Court adopts the Report and Recommendation (ECF No.

6) in toto. Plaintiff's case is DISMISSED WITH PREJUDICE.

             IT IS SO ORDERED this 19th day of April 2021.




                                                /s/   Robert T. Dawson
                                                ROBERT T. DAWSON
                                                SENIOR U.S. DISTRICT JUDGE




                                                      1
